735 N.W.2d 282 (2007)
Edward H. PRICE, Plaintiff-Appellee, and
Blue Cross Blue Shield of Michigan, Intervening Plaintiff-Appellee,
v.
RCO ENGINEERING, INC., and Safeco Insurance Company of America; Trilogy Place and Accident Fund Insurance Company of America; Cofap of America and Atlantic Mutual Insurance Company, Defendants-Appellees, and
Hutchinson, Inc., and American Home Assurance Company, Defendants-Appellants.
Docket No. 133779. COA No. 272330.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the March 16, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.